 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    ADRIAN TL JOHNSON,                                          Case No. 2:20-cv-00150-JAD-EJY
 4                   Plaintiff,
                                                                                ORDER
 5           v.
 6    SGT. BERNDT, et al.,
 7                   Defendants.
 8

 9   I.      DISCUSSION

10           On February 21, 2020, this Court ordered Plaintiff to file a fully complete application to

11   proceed in forma pauperis or pay the full $400 filing fee for a civil action within forty-five (45) days

12   from the date of that order. (ECF No. 4 at 2). On March 23, 2020, Plaintiff filed a notice to inform

13   the Court that he was still waiting for his completed financial certificate from the NDOC. (ECF No.

14   5). The Court will construe Plaintiff’s notice to inform the Court as a motion for extension of time.

15   The Court now grants Plaintiff’s motion for an extension of time. Plaintiff shall file a fully complete

16   application to proceed in forma pauperis or pay the full $400 filing fee on or before Friday, May 8,

17   2020.

18   II.     CONCLUSION

19           For the foregoing reasons, IT IS HEREBY ORDERED that the motion for extension of time

20   (ECF No. 5) is granted.

21           IT IS FURTHER ORDERED that on or before Friday, May 8, 2020, Plaintiff shall either:

22   (1) file a fully complete application to proceed in forma pauperis, on the correct form with complete

23   financial attachments, including an inmate account statement for the past six months and a properly

24   executed financial certificate, in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee

25   for filing a civil action (which includes the $350 filing fee and the $50 administrative fee).

26

27

28
1           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order,
2    dismissal of this action may result.
3           DATED: March 25, 2020
4
5                                           ELAYNA J. YOUCHAH
                                            UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
